      Case 1:20-cv-00155-TBM-RPM Document 78 Filed 05/28/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

DOW DISASTER RESTORATION, LLC,                                                   PLAINTIFFS
AT RISK SOLUTIONS, LLC, SCOTT
DOWDY, and KENT BORDELON

v.                                              CIVIL ACTION NO. 1 :20-cv-155-TBM-RPM

SCOTT M. FARVE PUBLIC ADJUSTER, LLC                                             DEFENDANT


                       ORDER DENYING WITHOUT PREJUDICE
                        DEFENDANT’S MOTION TO DISMISS

       This matter came before the Court on Defendant’s Motion to Dismiss [50] on May 28,

2021. At the hearing conducted in this matter on May 28, 2021, the Court, having considered the

pleadings, the record, the oral arguments of counsel, and the relevant legal authority, announced

its findings and conclusions from the bench. The Court concluded that Defendant’s Motion to

Dismiss [50] should be DENIED WITHOUT PREJUDICE.

       IT IS THEREFORE, ORDERED AND ADJUDGED that, for the reasons stated on the

record at the hearing held on May 28, 2021, the Defendant’s Motion to Dismiss [50] is DENIED

WITHOUT PREJUDICE.

       THIS, the 28th day of May, 2021.


                                            __________________________________
                                            TAYLOR B. McNEEL
                                            UNITED STATES DISTRICT JUDGE
